DETAILED ACTION
Original claims 1-51 were filed September 1, 2020.  With the preliminary amendment of October 23, 2020, claims 3-4, 7-16, , 18-24, 30-31,  35-38, 45, and 49-51 have been cancelled, claims 5-6, 17, 25, 28—29,  32-34, 39-40, 42-44, and 46-48 have been amended, and no claims have been added.  Claims 1-2, 5-6, 17, 25-29, 32-34, 39-44, and 46-48 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 5-6, and 17, drawn to a variant of SEQ ID NO:  1 having a substitution at Y74, Y88, and/or Y89.
Group II, claims 25-29,  32-34, and 39-42, drawn to a trimeric protein complex comprising (i) a variant of SEQ ID NO:  1 having a substitution at Y74, Y88, and/or Y89 or a phosphorylated, wild-type p27 or a fragment thereof, (ii) a Cdk4 or a variant thereof, or a Cdk6 or a variant thereof, and (iii) a CycD or a variant thereof.
Group III, claims 43-44 and 46-48, drawn to a method of screening for inhibitors of a trimeric protein complex comprising an active Cdk4 or a variant thereof, or an active Cdk6 or a variant thereof, comprising: (a) providing a trimeric protein complex of claim 25, (b) contacting the trimeric protein complex with a compound and a substrate of the Cdk4 of Cdk6, and (c) determining the phosphorylation status of the substrate.
The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-III appears to be that they all to variants of SEQ ID NO:  1 having a substitution at Y74, Y88, and/or Y89.  However, such variants were known in the art.  For example, Zhang, 2014 teaches a variant of SEQ ID NO:  1 having a Y89F substitution, which anticipates claim 11.   Therefore, groups I-III share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  For the same reason, the products of groups I-II do not share a special common structural and functional feature and the methods of group III do not comprise all of the methods for making or using the products of groups I-II.  Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Species Election
Each of groups I-III encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable Currently, no claims are generic because no claims are limited to species having one specific common structure constitutes a special technical feature (MPEP 1850(13.2) and 1893.03(d)).
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”2.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
 If group I (claims 1-2, 5-6, and 17) is elected, elect:
One specific variant p27 (SEQ ID NO, where every residue is designated)3. 

If group II (claims 25-29,  32-34, and 39-42,) is elected, elect:
One specific p27 (SEQ ID NO, where every residue is designated e.g., claim 42)4. ►Based on the elected p27, further identify one of: (i) not a wild type phosphorylated p27 or (ii) a wild type phosphorylated p27 (claim 25).  ♦If (ii) a wild type phosphorylated p27 is elected further elect one of: (a) phosphorylated at Y74 , (b) phosphorylated at Y88 , (c) phosphorylated at Y89, (d) phosphorylated one specific combination of  Y74, Y88, and/or Y89, (e) not phosphorylated at Y74, Y88, or Y89 (claim 42).
One of: (i) a Cdk4 or (ii) a Cd6.  (claim 25) 
►If (i) a Cdk4 is elected, further elect: one specific Cdk4 (SEQ ID NO, where every residue is designated; claims 32-34). ♦ Based on the elected Cdk4 protein further elect one specific phosphorylation motif (e.g., claim 26 and the specification) ♦Based on the elected Cdk4 protein further elect one of: (a) does not comprise modifications of claim 33 or (b) does comprise modifications of claim 33. #If (b) does comprise modifications of claim 33 is elected, further elected one specific combination of modifications.
►If (ii) a Cdk6 is elected, further elect one specific Cdk6 (SEQ ID NO, where every residue is designated; e.g., claim 41).  ♦Based on the elected Cdk6, further  elect one specific phosphorylation motif (e.g., claim 26 and the specification).  ♦Based on the elected Cdk6 protein further elect one of: (i) comprises T177E, (ii) comprises T177D, (iii) does not comprise T177E or T177E (claim 40).
One specific CycD (SEQ ID NO, where every residue is designated (claim 29).  ► Based on the elected CycD, state if it is one of: CycD1, CycD2, CycD3. (claim 28)
Based on the elected Cdk6, elect one of: (i) comprises T177E, (ii) comprises T177D, (iii) does not comprise T177E or T177E (claim 40).
  
If group III (claims 43-44 and 46-47) is elected, elect:
One specific p27 (SEQ ID NO, where every residue is designated)5. ►Based on the elected p27, further identify one of: (i) not a wild type phosphorylated p27 or (ii) a wild type phosphorylated p27 (claim 25).
One of: (i) a Cdk4 or (ii) a Cd6.  (claim 43)
►If (i) a Cdk4 is elected, further elect: one specific Cdk4 (SEQ ID NO, where every residue is designated; claims 32-34 and the specification). ♦ Based on the elected Cdk4 protein further elect one specific phosphorylation motif. (e.g., claim 47 and the specification)  
►If (ii) a Cdk6 is elected, further elect one specific Cdk6 (SEQ ID NO, where every residue is designated; claims 39-41 and the specification).  ♦Based on the elected Cdk6, further  elect one specific phosphorylation motif (e.g., claim 47 and the specification).
One specific CycD (SEQ ID NO, where every residue is designated (claim 43).  ► Based on the elected CycD, state if it is one of: CycD1, CycD2, CycD3. (claim 28)
One specific compound (SEQ ID NO, where every residue is designated, or specific structure) (claim 43). 
One specific substrate (SEQ ID NO, where every residue is designated).  ►Based on the elected substrate identify if the substrate has a phosphorylation motif listed in claim 47.
One of: (i) retinoblastoma protein (Rb), (ii) FoxM1, (iii) histone H1, or (iv) none of retinoblastoma protein (Rb), FoxM1, or histone H1. (claim 48)
One of: (i) prior to step (a), phosphorylating a wild-type p27 or a fragment thereof by contacting the wild-type p27 with a kinase or (ii) prior to step (a), not phosphorylating a wild-type p27 or a fragment thereof by contacting the wild-type p27 with a kinase (claim 44).

All species elections must be consistent with election of a single invention.  For example, if applicants elect group II and elect a variant, non-wild type p27, they should not elect phosphorylation at one of the residues recited in claim 42.

As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/ 
Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  It is noted that the only functional property recited in claim 1 is ability to form a trimeric protein complex with (i) a cyclin-dependent kinase 4 (Cdk4) or a variant thereof, or a Cdk6 or a variant thereof, and (ii) a cyclin D (CycD) or a variant thereof.	
        2 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).
        3 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        4 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        
        5 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.